Citation Nr: 1236941	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-09 934A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for Type II Diabetes Mellitus.

3.  Entitlement to service connection for hypertension, including as secondary to the diabetes.

4.  Entitlement to service connection for peripheral neuropathy, including as secondary to the diabetes.

5.  Entitlement to service connection for a bilateral knee disability, including as secondary to the diabetes and/or a low back disability.

6.  Entitlement to service connection for a bilateral eye disability, including as secondary to the diabetes.

7.  Entitlement to service connection for arthritis, inclusive of skeleton arthritis and arthritis of the low back, including as secondary to the diabetes.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims for service connection for hearing loss,  tinnitus, diabetes, peripheral neuropathy, arthritis, inclusive of skeleton arthritis, a bilateral knee disability, a low back disability, hypertension, a bilateral eye disability, cold weather injuries of the upper and lower extremities, and a TDIU.

As support for these claims, and because of his actual state of residence, the Veteran testified at a hearing at the RO in Houston, Texas, in August 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board since has issued a decision in January 2011 confirming the denial of the claims for service connection for cold weather injuries of the upper and lower extremities, but granting the claim for service connection for tinnitus.  So those claims are no longer at issue.  The Board remanded the remaining claims, however, those still at issue, for further development and consideration, and they are again before the Board inasmuch as they since have continued to be denied.

The Veteran's original claim included separate claims for service connection for arthritis, inclusive of skeleton arthritis, and to include as secondary to diabetes, and for a low back disability, to include as secondary to the arthritis.  But further review of the record indicates the only low back disability with which the Veteran has been diagnosed is indeed arthritis.  And as he claims his low back disability is secondary to arthritis, and that his arthritis in turn is secondary to diabetes, and because his only low back disability is arthritis, he in essence is claiming that his low back disability is secondary to diabetes.  So the Board has recharacterized his claim to reflect this.

Unfortunately, though, all of these remaining claims require still further development before being decided on appeal, so the Board is again remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing she has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, hypertension, diabetes, and organic disease of the nervous system such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

A pre-existing disability will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  A Veteran is presumed in sound condition when entering service, however, except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b) (2011), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1). 

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service, as this is the only prerequisite for applying this presumption.  The Court cited to the holding in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  In this circumstance, the burden then falls on the government to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.

I.  Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss on the basis that it was incurred during his active military service.  In his April 2007 Substantive Appeal, he asserted that his bilateral hearing loss was combat related.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) providing for a lessened evidentiary burden of proof for establishing the occurrence of a claimed injury, disease or event in service when it is said to have happened in combat, provided the claimed injury, disease or event is consistent with the circumstances, conditions and hardships of the Veteran's service.  Here, though, the Veteran has not described any combat service, and during his August 2010 Travel Board hearing he asserted that he worked on equipment, including loud tanks and vehicles, without ear protection and specifically reported that his overseas (foreign) service was in Germany.

According to VA regulation, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

So it is possible for a Veteran to have hearing loss, just insufficient hearing loss to be considered a ratable disability by these VA standards.

The Veteran has submitted a September 2004 report from a private audiologist.  Review of the audiogram indicates the Veteran did not have auditory thresholds in the relevant frequencies of 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of these frequencies of 26 decibels or greater.  However, his speech recognition score was just 92 percent in his right ear, although 96 percent in his left ear.  In its January 2011 remand, the Board therefore explained that the 92 percent speech recognition in his right ear (since less than the required 94 percent) seemingly represented sufficient hearing loss in this ear to constitute a ratable disability by VA standards.  See again 38 C.F.R. § 3.385.  The Board thus directed the RO/AMC to provide him a VA audiological examination for compensation purposes to confirm there was hearing loss in this ear sufficient to be considered a ratable disability and, if so, for a medical nexus opinion concerning the etiology of this hearing loss and specifically in terms of the likelihood it is related or attributable to his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In March 2011, he resultantly had this examination and the examiner provided results of audiometric testing demonstrating the Veteran did not have an auditory threshold at 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of these frequencies of 26 decibels or greater; or even speech recognition scores using the Maryland CNC Test of less than 94 percent.  And while the claims file was not immediately available for review, the examiner filed a June 2011 addendum to that March 2011 report indicating no change was warranted after review of the claims file.

In August 2012, the Veteran had another VA audiological examination for compensation purposes and the report of it is in his electronic ("Virtual VA") file.  The claims file was available to the examiner at the outset, and the examiner provided results of audiometric testing again indicating the Veteran did not have an auditory threshold at 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of these frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  So he again did not have a ratable hearing loss disability according to 38 C.F.R. § 3.385, even when considering just his right ear and his speech discrimination in this particular ear.


There is no suggestion he has ever had sufficient hearing loss in his left ear to constitute a ratable disability by VA standards.  Nevertheless, it remains that the September 2004 report from the private audiologist may represent evidence of right-ear hearing loss sufficient to constitute a ratable disability by these VA standards since, again, the speech recognition score of 92 percent was less than the required 94 percent.  It is unclear, however, whether this speech recognition percentage was obtained using the required Maryland CNC discrimination test, as is mandated by 38 C.F.R. § 4.85 (2011).  The Court has held that VA has the obligation to determine whether the Maryland CNC test was used in such cases, as it is an objective fact not subject to interpretation or opinion that can easily be obtained by contacting the private examiners, and that the burden in obtaining this missing information is minimal.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Thus, on remand, the RO/AMC must attempt to obtain this missing information, specifically, clarification of whether the speech recognition scores provided in the September 2004 report were obtained using the Maryland CNC discrimination test.  If the evaluating private audiologist offers a positive response and there is, thus, evidence of right-ear hearing loss sufficient to constitute a ratable disability by VA standards, the RO/AMC must then forward the claims file to the VA examiner who performed the August 2012 VA audiological examination for compensation purposes for a supplemental opinion regarding the etiology of this right-ear hearing loss, when specifically considering the September 2004 report confirming the existence of this hearing loss in this particular ear (though not also the left ear).  McLendon, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

II.  Diabetes

The Veteran is claiming entitlement to service connection for diabetes on the basis that he had an abnormal laboratory reading at the time of his entry into service.  During his August 2010 Travel Board hearing, he asserted that he was told then (when entering service) that he had borderline diabetes, and that he believes his diabetes and associated symptoms were aggravated by the diet he had to maintain in service.  

In his April 2007 Substantive Appeal, he alternatively had asserted entitlement to service connection for diabetes on the premise that it is presumptively associated with his exposure to herbicides during his service.  However, in his August 2010 Travel Board hearing testimony, he clarified that his only foreign service was in Germany, not elsewhere (namely, not in Vietnam, Thailand or Korea) where VA has conceded Agent Orange was sprayed.  Thus, further consideration of whether any of his claimed disabilities, specifically including diabetes, are related to herbicide exposure is not required inasmuch as he, himself, acknowledges there was no such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e)

But turning back to the alternative possibility that his diabetes was either directly or otherwise presumptively incurred during his service or, if preexisting, aggravated by his service beyond the condition's natural progression, the report of his May 1966 military induction examination includes a notation indicating his glucose tolerance test (GTT) was within normal limits, albeit with possible renal glycosuria.  His November 1968 separation exam includes a self-reported history of sugar or albumin in his urine.  The examiner indicated the sugar in the Veteran's urine was probably due to renal glycosuria, and that his GTT was negative.  His military service ended in April 1969.

His post-service private treatment records as of January 2005 confirm he since has received a diagnosis of diabetes, so there is no longer any question as to whether he has it, just instead when it incepted.  While he admittedly was not diagnosed with diabetes until after service, indeed, not until many years after service, the fact remains that potentially relevant findings or symptoms were noted upon his entering and leaving service.  And, furthermore, his military examiners did not definitively rule out diabetes.  Rather, while noting symptoms potentially relevant to diabetes, they couched their assessments in equivocal terms as symptoms possibly or probably instead attributable to renal glycosuria.  And while laboratory tests were performed when the Veteran was inducted and again in anticipation of his separation from service, there is no opinion of record interpreting those test results in terms of whether they indicate early-stage or prodromal diabetes and whether there was a chronic or permanent worsening in any pre-existing diabetes beyond its natural progression while he was in service.

Because of this, in its January 2011 remand the Board determined that medical comment and opinion were needed concerning these possibilities.  See McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4). 

In March 2011, the Veteran resultantly had a VA diabetes examination for compensation purposes.  The examiner reviewed the claims file but noted that no STRs were available.  The examiner provided recitation of the Veteran's pertinent history as related to his diabetes.  She then concluded there was no clear and unmistakable evidence he had diabetes upon entry into service, and that it was less likely than not that his diabetes had initially manifested during his service.  She reasoned that multiple rating decisions in the claims file indicated that he was not diagnosed with diabetes during service, and that by his own report he was not diagnosed with diabetes until many years after his separation from service.

It is significant, nonetheless, that this VA examiner did not have opportunity to review the Veteran's STRs.  The RO subsequently associated the STRs with the claims file and forwarded the claims file to the VA examiners who had performed VA compensation examinations for other disabilities; however, the RO did not seek an addendum opinion to the March 2011 VA diabetes compensation examination.  The initial inquiry in determining the probative value of a medical opinion is to assess whether the commenting medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not always required, since an examiner can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this particular case at hand, however, review of the Veteran's STRs was essential.  When remanding this claim, the Board specifically had sought an opinion based on review of the STRs, particularly to interpret the cited test results in terms of whether they indicate early-stage or prodromal diabetes and whether there was a chronic or permanent worsening in any pre-existing diabetes beyond the condition's natural progression while the Veteran was in service.  The VA examiner, instead, simply reported that multiple rating decisions in the claims file indicated the Veteran was not diagnosed with diabetes in service.  So this opinion was not responsive to whether the test results in service suggest he had an early signs or symptoms of diabetes, even if not actually diagnosed until many years later.  The March 2011 VA diabetes compensation examination thus is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  So, on remand, the RO/AMC must provide the Veteran an adequate VA diabetes compensation examination with medical opinions only after review of his complete claims file, including especially his STRs, to in turn specifically respond to the inquiries needed to decide this claim.

III.  Peripheral Neuropathy, Hypertension, Bilateral Eye Disability, Arthritis, and Bilateral Knee Disability

The Veteran is claiming entitlement to service connection for these additional conditions on the premise that they are secondary to his diabetes, in other words, complications of it.  He further asserts his bilateral knee disability is secondary to his low back disability, though one of the bases for linking his low back disability to his service is also by way of his diabetes.  So he has posited this chain link of causation between these disabilities, his diabetes, and in turn his military service.

His treatment records show he has been diagnosed with hypertension.  He also has complained of and received treatment for symptoms relevant to possible peripheral neuropathy, including complaints of numbness and weakness in his extremities.  As well, he has been diagnosed with arthritis, or degenerative joint disease, in his right toe and lumbar spine, and he has complained of bilateral knee pain as well.  Other records also show he has received treatment for defective vision, primarily open-angle glaucoma and left corneal epithelial haze.  So there is competent evidence suggesting he has each of these claimed disabilities or persistent or recurrent symptoms of them, including as relating to his knees.


When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has had VA compensation examinations concerning these claims.  Clarification of the findings is required, however.  During the March 2011 VA joints compensation examination; the examiner noted the Veteran did not undergo X-ray examination of his knees, and thus no diagnostic assessment could be made.  As X-ray examination reports of other body parts were included in the report of that evaluation, it is unclear whether he simply refused to also have his knees X-ray examined or simply was not provided this additional workup.  Hence, on remand, the RO/AMC should direct an appropriate examiner to determine whether there is evidence of an underlying bilateral knee disability to account for the Veteran's complaints of pain, including with consideration of the results of any scheduled X-ray examination.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")

As the Veteran asserts entitlement to service connection for peripheral neuropathy, hypertension, a bilateral eye disability, and arthritis on the basis that these conditions are secondary to his diabetes, and as he asserts entitlement to service connection for a bilateral knee disability on the basis that it is secondary to his low back disability, these claims are "inextricably intertwined" with the diabetes claim.  Thus, as the Board explained in its January 2011 remand, they are not ripe for adjudication and have to also be remanded.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 

That said, as also discussed in the January 2011 remand, the evidence of record also required clarification or further consideration of these inextricably intertwined claims.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when determining whether a Veteran is entitled to service connection, all potential theories of entitlement - direct, presumptive, and secondary, must be considered).

His STRs show he received treatment during service for eye-related symptoms.  In December 1966, he received treatment for conjunctivitis and a left eye injury and, in January 1967, he received treatment for a foreign body in his right eye and was found to have conjunctivitis of both eyes.

As his currently diagnosed eye disabilities include refractive errors, they are not considered diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, thus, generally not service connectable as a matter of law. 38 C.F.R. § 3.303(c), 4.9 (2011).  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this proposition could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.


Also, according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Recognizing this, if the claimed disorder is a disease, an opinion is required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If instead the claimed disorder is a defect, an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

So additional medical comment is also needed concerning whether he has any current eye disability related to those symptoms, treatment and diagnoses he received in service.  See Szemraj, 357 F.3d 1370, at 1371.  See also McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4). 

Also, the March 2011 VA diabetes examiner indicated the Veteran had diabetic retinopathy.  Other records in the file, however, including treatment records both in the physical the claims file and electronic ("Virtual VA") file indicate he has been evaluated and worked up on a number of occasions for diabetic retinopathy and that it has been affirmatively ruled out.  He a VA eye compensation examination in March 2011, and the report of it is in his Virtual VA file.  The examiner reported the Veteran had early senile cataracts, but did not have diabetic retinopathy or glaucoma.  However, the examiner also acknowledged the Veteran had a history of nonproliferative background diabetic retinopathy, bilaterally, though not shown on examination at present probably due to controlled blood sugar.  The examiner opined that it was as likely as not that the Veteran's non-visually significant cataracts were related to his diabetes mellitus.  It remains unclear to the Board, however, just how the Veteran's cataracts were specifically diagnosed as early senile cataracts and attributed to his Type II Diabetes Mellitus.  Further, it remains unclear whether he indeed has diabetic retinopathy, based upon the conflicting evidence of record.  While further consideration of this is not required unless he is granted service connection for his underlying diabetes, to avoid a future remand, the RO/AMC should direct an appropriate examiner to offer clarifying comments concerning this.

The nature and etiology of his claimed peripheral neuropathy equally remains unclear.  During his VA diabetes compensation examination in March 2011, normal neurological findings were reported.  However, the examiner indicated the Veteran had radiculopathy, though not as a complication of his diabetes, and that he had nerve conduction studies in 2004 showing radiculopathy not consistent with polyneuropathy.  Again, though, while further consideration of this is not required unless he first establishes his entitlement to service connection for his diabetes, to avoid a future remand the RO/AMC should direct an appropriate examiner to offer clarifying comments on this, as well.

TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

As the Board discussed in its January 2011 remand, the Veteran is not currently service connected for any disabilities.  But should the RO determine he is entitled to service connection for any of his claimed disabilities, his claim for a TDIU is inextricably intertwined with that determination and, thus, should be decided after that determination is made.  Harris, 1 Vet. App. 180, at 183; Ephraim, 82 F.3d 399. 


Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Contact Hemphill Hearing Center in Hemphill, Texas, after obtaining any required authorization from the Veteran, and attempt to clarify whether the speech recognition scores listed in the September 2004 report of audiometric testing were obtained using the Maryland CNC.  Advise the Veteran that he may obtain and submit this clarification if he so chooses.  Any and all efforts to obtain this clarification must be properly documented in the claims file.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B) (West 2002), the RO/AMC must make two attempts for relevant private treatment records, in this case, this necessary clarification, or make a formal finding that a second request for these records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

If, and only if, the clarification is obtained and accordingly confirms the Veteran's right-ear hearing loss, based on his 92 percent speech discrimination in this ear (if determined it was using the Maryland CNC test), so in turn sufficient to constitute a ratable disability by VA standards, forward the claims file to the examiner who performed the August 2012 VA audiological compensation examination and request that she indicate the likelihood (very likely, as likely as not, or unlikely) this right ear hearing loss is attributable to the Veteran's active military service, specifically considering his confirmed noise exposure in service from vehicle repair versus any additional noise exposure since service in his civilian job or recreational activities.  There also needs to be indication of whether he had sensorineural hearing loss in this ear to a compensable degree of at least 
10-percent disabling within one year of his separation from service in April 1969, so meaning by April 1970.

If the examiner who performed the August 2012 VA audiological compensation examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

2.  Also schedule another VA diabetes compensation examination and request that the examiner respond fully to the Board's inquiries.  In particular,

(A)  Opine as to whether there is clear and unmistakable evidence the Veteran had diabetes (or at least associated symptoms) when entering service in May 1966.  In this regard, the examiner must specifically offer comment interpreting the Veteran's test results in service, especially those from his May 1966 military induction examination and November 1968 separation examination indicating he had possible renal glycosuria, although negative GTT, in terms of whether they indicate early-stage or prodromal diabetes.


(B)  If it is determined his diabetes clearly and unmistakably pre-existed his service, opine as to whether there also is clear and unmistakable evidence this pre-existing condition was not aggravated beyond its natural progression during or by his service, including consideration of his diet in service.

(C)  If, on the other hand, it is determined his diabetes did not clearly and unmistakably pre-exist his service, opine as to the likelihood (very likely, as likely as not, or unlikely) his diabetes instead initially manifested during his service, so incepted in service, including when considering his diet in service, or alternatively manifested to a compensable degree of at least 
10-percent disabling within one year of separation from service in April 1969, so meaning by April 1970.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


3.  As well, schedule the Veteran for a VA compensation examination with an appropriate examiner(s) and request that the examiner(s) respond fully to the Board's inquires.

(A)  Opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension, peripheral neuropathy, arthritis, inclusive of skeleton arthritis and arthritis of the low back, and bilateral knee disability are attributable to his military service; or that his hypertension or arthritis alternatively manifested to the required minimum compensable degree of at least 10-percent disabling within one year of his separation from service in April 1969, so meaning by April 1970.

In this regard, the examiner must first confirm the Veteran has peripheral neuropathy or any present disability characterized by his claimed weakness in his legs and comment on the normal neurological findings reported during his March 2011 VA diabetes compensation examination and whether that is wholly represented by the radiculopathy diagnosed during that earlier evaluation.  So this may necessitate commenting on the etiology of the radiculopathy, including in terms of whether it is attributable to or the result of the Veteran's low back disability (rather than his diabetes, as he is alleging).

(B)  Opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension, peripheral neuropathy, and arthritis, inclusive of skeleton arthritis and arthritis of the low back, alternatively are proximately due to, the result of, or chronically aggravated by his diabetes, i.e., secondary to the diabetes.

(C)  Opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral knee disability is proximately due to, the result of, or chronically aggravated by the arthritis of his low back.

4.  Also schedule the Veteran for a VA eye compensation examination and request that the examiner respond fully to the Board's inquiries.

(A)  Opine as to the likelihood (very likely, as likely as not, or unlikely) that any bilateral eye disability, beyond that of any diabetic retinopathy or refractive errors, initially manifested during the Veteran's service, specifically considering his December 1966 treatment for conjunctivitis and a left eye injury and his January 1967 treatment for a foreign body in his right eye and conjunctivitis of both eyes.  

(B)  Opine as to the likelihood (very likely, as likely as not, or unlikely) that any bilateral eye disability alternatively is proximately due to, the result of, or chronically aggravated by his diabetes.

In this regard, the examiner must comment on the finding in the March 2011 VA diabetes compensation examination report indicating the Veteran had diabetic retinopathy and reconcile this with the numerous VA treatment records indicating this has been ruled out.  

Also, the examiner must comment on the findings in the March 2011 VA eye compensation examination report indicating the Veteran's cataracts were specifically diagnosed as early senile cataracts and attributed to his diabetes mellitus, and indicating that he did not present for examination with diabetic retinopathy, but also had a history of nonproliferative background diabetic retinopathy.  In essence, then, the Board needs a definitive response as to whether he has diabetic retinopathy.

(C)  Opine as to whether any refractive error found present is a congenital "disease" or "defect"; if a "disease", the likelihood (very likely, as likely as not, or unlikely) it was aggravated by the Veteran's military service beyond its natural progression, specifically when considering his December 1966 treatment for conjunctivitis and a left eye injury and his January 1967 treatment for a foreign body in his right eye and conjunctivitis of both eyes.

(D)  If instead a "defect", opine as to the likelihood (very likely, as likely as not, or unlikely) this defect subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect, also when specifically considering his December 1966 treatment for conjunctivitis and a left eye injury and his January 1967 treatment for a foreign body in his right eye and conjunctivitis of both eyes.


In responding to these inquiries, the examiners should consider that the term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant symptoms or other disability while in service, or continually since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claims that these claimed disabilities date back to his military service or were caused or aggravated by service-connected disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

That said, however, the Veteran's testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether it is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The examiners must discuss the medical rationale of the opinions, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  So the claims file, including a complete copy of this remand, must be made available to the examiners to allow him/her opportunity to become familiar with the Veteran's pertinent medical and other history.

If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


